Order entered October 18, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-16-01160-CR

                             THE STATE OF TEXAS, Appellant

                                              V.

                         DOUGLAS ALLEN MACHUTTA, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F-1523625-Y

                                           ORDER
       Appellee’s Motion to File Brief Tendered is GRANTED. Appellee’s brief is deemed

filed timely as of October 13, 2017.


                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE